Motions Disposed, Appeal Dismissed, and Memorandum Opinion filed April
22, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00047-CV

                 SIKH NATIONAL CENTER INC., Appellant

                                        V.

 MANOHAR SINGH MANN, NARINDER SINGH NAGRA, BHUPINDER
  SINGH, AND WELLS FARGO BANK NATIONAL ASSOCIATION,
                       Appellees

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-83228


                         MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed January 17, 2021. On
April 12, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted, and the appeal is dismissed.
      Appellees’ motion to withdraw consideration of their brief, filed April 13,
2021, is moot.

                                 PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                        2